                                 Case 2:90-cv-00520-KJM-DB Document 6548 Filed 03/30/20 Page 1 of 3



                       1
                       2
                       3
                       4
                       5
                       6
                       7                        UNITED STATES DISTRICT COURT
                       8                         NORTHERN DISTRICT OF CALIFORNIA
                       9
                       10
                            RALPH COLEMAN, et al.,                          CASE NO: 2:90-cv-0520 KJM DB P
                       11
                                            Plaintiffs,                     THREE-JUDGE COURT
                       12   v.
PAVONE & FONNER, LLP




                       13   GAVIN NEWSOM, et al.
                       14                   Defendants.
                                                                            CASE NO: 01-cv-01351-JST
                       15   MARCIANO PLATA, et al.,
                                            Plaintiffs,                     THREE-JUDGE COURT
                       16
                            v.                                              [PROPOSED] ORDER RE VALLEY
                       17                                                   FEVER PRISONERS’ EMERGENCY
                            GAVIN NEWSOM, et al.
                       18                                                   MOTION
                                            Defendants.
                       19
                                _________                                   Date: April 2, 2020
                       20                                                   Time: 1:15 pm
                            In re VALLEY FEVER inmates,
                                                                            Dept: 6 - 2nd Floor
                       21                  Intervenors.                     Courtroom: 1301 Clay Street,
                       22                                                                Oakland, CA 94612
                       23                                                   (Telephonic Hearing Only)
                       24
                       25
                       26
                       27
                       28


                                                           ABUKAR, et al. v. KELSO, et al.
                                                          VALLEY FEVER COMPLAINT (#14)
                                Case 2:90-cv-00520-KJM-DB Document 6548 Filed 03/30/20 Page 2 of 3



                       1          Having read and considered the valley fever prisoners’ motion to intervene, which
                       2    joined the motion filed by Prison Law Office, their request is:
                       3          (__)     Granted. They are permitted to appear and proceed as intervenors in this
                       4                   action. In addition:

                       5                   (__) Due to their ultra-susceptibility to the threat of Covid-19 disease,
                                                they are to be evaluated immediately for possible release.
                       6
                                           (__) If the inmate cannot be safely released, he shall be immediately
                       7                        evaluated for special protection against the threat of
                       8                        contraction, including but not limited to, consensual transfer to
                                                quarters that maximize social distancing and minimize other risks of
                       9
                                                transmission.
                       10         The Court finds that the requested relief therein meets the requirements of 18
                       11   U.S.C. § 3626, in that the relief is narrowly drawn, extends no further than necessary to
                       12   ensure the protection of intervenors’ statutory rights and federal constitutional rights, and
PAVONE & FONNER, LLP




                       13   is the least intrusive means necessary to accomplish those objectives.
                       14
                                   (__)    Denied because:
                       15
                                           (__) There is not a sufficient showing of an emergency;
                       16
                                           (__) Policy measures taken by CDCR adequate protect them;
                       17
                                           (__) Defect in procedure: _______________________________
                       18
                                           (__) Other: __________________________________________
                       19
                                  (__)     Other Orders: ___________________________________________
                       20
                       21         ____________________________________________________________
                       22
                       23
                                  SO ORDERED.
                       24
                       25   Date: _________, 2020                      NORTHERN DISTRICT FEDERAL COURT
                       26
                                                                       ________________________
                       27                                              Hon. Jon S. Tigar, Judge Presiding
                       28


                                                             PLATA, et al. v. NEWSOM, et al – 1
                                                                   PROPOSED ORDER
                               Case 2:90-cv-00520-KJM-DB Document 6548 Filed 03/30/20 Page 3 of 3



                       1
                            Date: _________, 2020                EASTERN DISTRICT FEDERAL COURT

                       2                                         ________________________
                       3                                         Hon. Kimberley J. Mueller, Judge Presiding
                       4    Date: _________, 2020                NINTH CIRCUIT COURT OF APPEALS
                       5
                                                                 ________________________
                       6
                                                                 Hon. Kim McLane Wardlaw
                       7                                         United States Circuit Judge
                       8
                       9
                       10
                       11
                       12
PAVONE & FONNER, LLP




                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                       PLATA, et al. v. NEWSOM, et al – 2
                                                             PROPOSED ORDER
